            Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 1 of 13                                   FILED
                                                                                                   2021 May-11 AM 10:10
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

TINA JONES; and                                        )
BOBBIE SIMMONS,                                        )
                                                       )
       Plaintiffs,                                     )
                                                       )
v.                                                     )       Civil Action No.
                                                       )
ALFA INSURANCE,                                        )       JURY TRIAL DEMANDED
                                                       )
       Defendant.                                      )

                                           COMPLAINT

                               STATEMENT OF JURISDICTION

       1.       The jurisdiction of this Court is invoked pursuant to its general original jurisdiction

and under other statutory authority. This is a suit authorized and instituted pursuant to 29 U.S.C.

§621, et seq, known as the Age Discrimination in Employment Act of 1967 (“ADEA”); and 29

U.S.C. §1001, et seq, known as the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”).


       2.       This Court has original jurisdiction, pursuant to 28 U.S.C. §1331, as this civil action

arises under the laws of the United States cited above. This Court also has original jurisdiction

pursuant to 28 U.S.C. §1343(a) and concurrent jurisdiction pursuant to 29 U.S.C. §1132(e), as it

relates to ERISA claims.

       3.       Venue is proper in this district, pursuant to 28 U.S.C. §1391(b)(3), as the named

defendant is subject to the Court’s personal jurisdiction in this judicial district with respect to this

action; and 29 U.S.C. §1132(e)(2), as the named defendant may be found in this judicial district.

       4.       Plaintiff has fulfilled all conditions precent to the institution of this action, as

required.
            Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 2 of 13




                               STATEMENT OF THE PARTIES

       5.       Plaintiff, Tina Jones (hereinafter referred to as “Plaintiff” or “Jones”), is an

individual over the age of nineteen (19) years. Jones is a resident of the State of Alabama. At all

times relevant to this Complaint, Jones was an employee of the named defendant and a beneficiary

of the retirement plan (“Plan”) at issue in this action. The Plan was provided to Jones by the named

defendant, which sponsors the Plan.

       6.       Plaintiff, Bobbie Simmons (hereinafter referred to as “Plaintiff” or “Simmons”), is

an individual over the age of nineteen (19) years. Simmons is a resident of the State of Alabama.

At all times relevant to this Complaint, Simmons was an employee of the named defendant and a

beneficiary of the retirement plan (“Plan”) at issue in this action. The Plan was provided to

Simmons by the named defendant, which sponsors the Plan.

       7.       Defendant, Alfa Insurance (hereinafter referred to as “Defendant” or “Alfa”), is an

entity subject to suit under ADEA and ERISA. At all times relevant herein, Defendant was

Plaintiffs’ employer and provided and sponsored their retirement plans.

                                 STATEMENT OF THE FACTS

                                     PLAINTIFF TINA JONES

       8.       Plaintiff Jones is an individual over the age of forty (40) years.

       9.       Jones began working for Alfa in the year 1990.

       10.      Due to Jones’ hard work and dedication over the years, she was promoted to the

position of Assistant Underwriter in the Homeowner Department.




                                                  2
         Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 3 of 13




       11.     In or near 2018, Jones began to notice that Alfa was treating older workers, such as

herself, less favorably than similarly situated younger workers.

       12.     More specifically, the company introduced new systems into the workplace but

failed to train Jones and other older workers on how to operate the system; however, younger

workers were trained.

       13.     Because of this disparity, Jones complained on at least a monthly basis that she and

other older workers needed to be trained. Unfortunately, nothing was ever done.

       14.     In fact, management began to involve Jones and other older workers less and less.

As a result of complaining, the older workers collectively found themselves even more isolated. It

seemed to Jones as if management would actively avoid them but, at the same time, would go

above and beyond for younger workers if they had any complaints or issues.

       15.     However, Jones continued to complain about the disparate treatment by Alfa. The

last time she complained about older workers not being properly trained was in or near early

October 2019. Just two (2) weeks later, Jones received notice that she was being laid off.

       16.     Although management informed Jones that her position was no longer needed at

the company, she soon found out that not everyone was being laid off. Rather, the company

handpicked who would be laid off and who could either keep their job or be transferred to a

different position in the company.

       17.     The workers laid off were older in age, much like Jones, while younger, less

qualified workers were permitted to continue working; furthermore, the younger workers who




                                                3
         Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 4 of 13




were not laid off were not certified to work the positions for which they were retained. Alfa laid

off much more qualified older workers in exchange for much less qualified younger workers.

       18.     In addition to being laid off, Jones’ retirement benefits were adversely affected.

More specifically, Jones had been working at Alfa for twenty-nine (29) years. She had less than

five (5) years before she could retire with full benefits.

       19.     As a part of her benefits and because she had been an employee with Alfa during

the relevant time period, Jones was a part of Alfa’s pension plan benefits. The pension benefits

were covered by ERISA.

       20.     Many years prior to the lay-off decisions at issue in this case, Alfa made the

decision to get rid of their pension plan. However, employees that had been a part of the program

while it existed were allowed to be “grandfathered” in the plan and it would remain effective as

long as that grandfathered participant remained with the company and retired in good standing.

       21.     However, soon after the pension plan had been eliminated, Alfa began

systematically getting rid of employees who had been grandfathered in as a means to eliminate

their obligations to the pension beneficiary. Alfa did this because those employees who had been

grandfathered into the pension plan would be entitled to much higher monetary benefits than those

who retired but were not a part of the pension plan.

       22.     Usually, the older employees or those with the most seniority, such as Jones, were

most likely to be a part of the grandfathered pension plan. As such, Jones had a target on her back

because her eventual retirement would cost the company well over six figures more that it would

someone not a part of the pension plan.


                                                   4
         Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 5 of 13




       23.     However, due to being laid off, Jones will be unable to obtain the full benefits she

had worked so long and hard for, even though she was a participant in Alfa’s retirement plan and

was entitled to receive the benefits, including pension, provided by the Plan.

       24.     Alfa’s act of terminating/laying off older employees that were a part of the pension

plan was intentional and designed to not only get rid of older workers but also cut expenses related

to the grandfathered pension plan.

                                PLAINTIFF BOBBIE SIMMONS

       25.     Plaintiff Simmons is an individual over the age of forty (40) years old.

       26.     Simmons began working for Alfa in 1985.

       27.     Due to Simmons’ hard work and dedication over the years, she was promoted to

the position of Assistant Underwriter in the Homeowner Department; moreover, she was one of

the top five (5) most senior employees in her department.

       28.     In or near 2018, Simmons began to notice that Alfa was treating older workers,

such as herself, less favorably than similarly situated younger workers.

       29.     More specifically, the company introduced new systems into the workplace but

failed to train Simmons and other older workers on how to operate the system; however, younger

workers were trained.

       30.     Because of this disparity, Simmons complained on at least a monthly basis that she

and other older workers needed to be trained. Unfortunately, nothing was ever done.

       31.     In fact, management began to involve Simmons and other older workers less and

less. As a result of complaining, the older workers collectively found themselves even more


                                                 5
         Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 6 of 13




isolated. It seemed to Simmons as if management would actively avoid them but, at the same time,

would go above and beyond for younger workers if they had any complaints or issues.

       32.     However, Simmons continued to complain about the disparate treatment by Alfa.

The last time she complained about older workers not being properly trained was in or near early

October 2019. Just two (2) weeks later, Simmons received notice that she was being laid off.

       33.     Although management informed Simmons that her position was no longer needed

at the company, she soon found out that not everyone was being laid off. Rather, the company

handpicked who would be laid off and who could either keep their job or be transferred to a

different position in the company.

       34.     The workers laid off were older in age, much like Simmons, while younger, less

qualified workers were permitted to continue working; furthermore, the younger workers who

were not laid off were not certified to work the positions for which they were retained. Alfa laid

off much more qualified older workers in exchange for much less qualified younger workers.

       35.     In addition to being laid off, Simmons’ retirement benefits were adversely affected.

More specifically, Simmons had been working at Alfa for thirty-four (34) years. She had less than

two (2) years before she could retire with full benefits.

       36.     As a part of her benefits and because she had been an employee with Alfa during

the relevant time period, Simmons was a part of Alfa’s pension plan benefits. The pension benefits

were covered by ERISA.

       37.     Many years prior to the lay-off decisions at issue in this case, Alfa made the

decision to get rid of their pension plan. However, employees that had been a part of the program


                                                  6
          Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 7 of 13




while it existed were allowed to be “grandfathered” in the plan and it would remain effective as

long as that grandfathered participant remained with the company and retired in good standing.

        38.     However, soon after the pension plan had been eliminated, Alfa began

systematically getting rid of employees who had been grandfathered in as a means to eliminate

their obligations to the pension beneficiary. Alfa did this because those employees who had been

grandfathered into the pension plan would be entitled to much higher monetary benefits than those

who retired but were not a part of the pension plan.

        39.     Usually, the older employees or those with the most seniority, such as Simmons,

were most likely to be a part of the grandfathered pension plan. As such, Simmons had a target on

her back because her eventual retirement would cost the company well over six figures more than

it would someone not a part of the pension plan.

        40.     However, due to being laid off, Simmons will be unable to obtain the full benefits

she had worked so long and hard for, even though she was a participant in Alfa’s retirement plan

and was entitled to receive the benefits, including pension, provided by the Plan.

        41.     Alfa’s act of terminating/laying off older employees that were a part of the pension

plan was intentional and designed to not only get rid of older workers but also cut expenses related

to the grandfathered pension plan.

                                   FIRST CAUSE OF ACTION
                                       Age Discrimination
                                   under 29 U.S.C. §621, et seq.

        42.     Plaintiffs re-allege and incorporate by reference paragraph nos. 8-41 with the same

force and effect as if fully set out herein and further state as follows:


                                                   7
          Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 8 of 13




        43.      Plaintiffs are both over the age of forty (40) years.

        44.      Defendant qualifies as an employer under ADEA, as it is an industry affecting

commerce with over twenty (20) employees for each working day every year.

        45.      At all times relevant to this Complaint, Plaintiffs were, and remain, fully qualified

for their positions.

        46.      After being laid off, Plaintiffs were replaced by younger, less qualified individuals.

        47.      More specifically, before they were laid off, the company failed to train Plaintiffs

on its new systems but was quick to train all the younger employees. Whenever Plaintiffs

complained about this disparity and raised the fact that they needed to be trained, their complaints

fell on deaf ears.

        48.      In fact, the company went even further and proceeded to exclude Plaintiffs from all

meetings and work-related assignments.

        49.      Defendant has no legitimate non-discriminatory reasons to fail to train Plaintiffs

and to eliminate their positions, only to replace them with less qualified younger individuals.

        50.      These acts discussed throughout this Complaint affected the terms, conditions,

and/or privileges of Plaintiffs’ employment when they were forced to continually be excluded from

work projects.

        51.      Defendant, through the conduct of its agents, has violated Plaintiffs’ rights under

ADEA.

        52.      As a result of Defendant’s actions, Plaintiffs have suffered harm including, but not

limited to, loss of employment opportunities, compensation and other benefits and conditions of


                                                   8
          Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 9 of 13




employment. Additionally, Plaintiffs have suffered injury including stress, humiliation,

embarrassment, inconvenience, mental anguish and suffering, and loss of enjoyment of life.

                                 SECOND CAUSE OF ACTION
                                          Retaliation
                                  under 29 U.S.C. §621, et seq.

        53.     Plaintiffs re-allege and incorporate by reference paragraph nos. 8-41 with the same

force and effect as if fully set out herein and further state as follows:

        54.     In or near 2018, Plaintiffs began noticing that Alfa would treat older workers, such

as themselves, less favorably than their younger counterparts.

        55.     More specifically, the company failed to train Plaintiffs on its new systems but was

quick to train all the younger employees.

        56.     Plaintiffs would complain about this disparate treatment on a monthly basis,

thereby engaging in protected activity. However, nothing was ever done to remediate the issues

Plaintiffs complained about.

        57.     Rather, the company went even further and proceeded to exclude Plaintiffs from all

meetings and work-related assignments.

        58.     Moreover, just a mere two (2) weeks after their final complaint, Plaintiffs were laid

off from their positions and replaced with younger, less qualified workers.

        59.     Defendant, through the conduct of its agents, has violated Plaintiffs’ rights under

ADEA.

        60.     As a result of Defendant’s actions, Plaintiffs have suffered harm including, but not

limited to, loss of employment opportunities, compensation and other benefits and conditions of


                                                   9
         Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 10 of 13




employment. Additionally, Plaintiffs have suffered injury including stress, humiliation,

embarrassment, inconvenience, mental anguish and suffering, and loss of enjoyment of life.

                                  THIRD CAUSE OF ACTION
                                          Interference
                                   under ERISA Section 510

        61.     Plaintiffs re-allege and incorporate by reference paragraph nos. 8-41 with the same

force and effect as if fully set out herein and further state as follows:

        62.     ERISA § 510, 29 U.S.C. § 1140 states, “[i]t shall be unlawful for any person to

discharge, fine, suspend, expel, discipline, or discriminate against a participant or beneficiary for

exercising any right to which he is entitled under the provisions of an employee benefit plan[…].”

        63.     Plaintiffs would have been entitled to participate in the ERISA pension plan by

virtue of their employment with Defendant had they not been laid-off in a discriminatory manner,

and as such, were entitled to certain protections.

        64.     Defendant selected Plaintiffs for layoff because of their age. Defendant was aware

that their adverse employment decision would also negatively affect Plaintiffs because they were

both participants in the ERISA pension plan.

        65.     Defendant’s actions had the intended effect of interfering with Plaintiff’s

attainment of pension benefits under the ERISA plan.

        66.     Defendant’s discriminatory selection of Plaintiffs to be laid off violated ERISA §

510, 29 U.S.C. § 1140, inasmuch as it interfered with the attainment of rights to which Plaintiffs

were entitled to under the pension benefits plan covered by ERISA.




                                                  10
         Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 11 of 13




        67.     Due to Defendant’s unlawful actions, Plaintiffs were injured and are therefore

entitled to and seeks all available relief, including but not limited to back pay, front pay, lost

pension benefits, prejudgment interest, attorneys’ fees/costs, and/or further appropriate equitable

relief to be determined at trial, for their wrongful lay-off.

                                 FOURTH CAUSE OF ACTION
                                         Termination
                                   under ERISA Section 510

        68.     Plaintiffs re-allege and incorporate by reference paragraph nos. 8-41 with the same

force and effect as if fully set out herein and further state as follows:

        69.     ERISA § 510, 29 U.S.C. § 1140 states, “[i]t shall be unlawful for any person to

discharge, fine, suspend, expel, discipline, or discriminate against a participant or beneficiary for

exercising any right to which he is entitled under the provisions of an employee benefit plan[…].”

        70.     Defendant laid both Plaintiffs off effectively terminating Plaintiffs’ employment.

Plaintiff were chosen for lay-off in order to deny them pension benefits to which they were

otherwise entitled to under ERISA.

        71.     Defendant’s discharge of Plaintiffs violated ERISA § 510, 29 U.S.C. § 1140

inasmuch as Defendant unlawfully discharged Plaintiffs in order to prevent them from exercising

rights to which they were entitled under ERISA.

        72.     Due to Defendant’s unlawful actions, Plaintiffs were injured and are therefore

entitled to and seek all available relief, including but not limited to back pay, front pay, lost pension

benefits, prejudgment interest, attorneys’ fees/costs, and/or further appropriate equitable relief to

be determined at trial, for their wrongful termination under ERISA § 510.


                                                   11
         Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 12 of 13




                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray that this Court will assume jurisdiction of
this action and, after trial, provide relief as follows:

1.     Issue a declaratory judgment that the employment practices, policies, procedures,
       conditions and customs that led to the discrimination and retaliation by Defendant are
       violative of the rights of Plaintiffs as secured by 29 U.S.C. §621, et seq, known as the
       Age Discrimination in Employment Act of 1967 (“ADEA”); and 29 U.S.C. §1001, et seq,
       known as the Employee Retirement Income Security Act of 1974, as amended
       (“ERISA”).

2.     Grant Plaintiffs a permanent injunction enjoining Defendant, their agents, successors,
employees, attorneys and those acting in concert with Defendant and at Defendant’s request from
continuing to violate 29 U.S.C. §621, et seq, known as the Age Discrimination in Employment
Act of 1967 (“ADEA”); and 29 U.S.C. §1001, et seq, known as the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).

3.      Enter an Order requiring Defendant to make Plaintiffs whole by awarding Plaintiffs back-
pay (plus interest), reinstatement or front-pay in lieu thereof, compensation for loss of wages and
benefits, lost seniority, and pension benefits and nominal, compensatory and punitive damages.

4.     Plaintiffs further pray for such other and further relief and benefits as the cause of justice
may require, including, but not limited to, an award of costs, attorneys’ fees, and expenses
incurred by this ligation.


5.     Plaintiffs have no plain, adequate, or complete remedy at law to redress the wrongs
alleged in this suit, and this action for injunctive, declaratory and other relief, is the only means
of securing adequate relief.



                  PLAINTIFFS DEMAND TRIAL BY STRUCK JURY ON
                          ALL ISSUES TRIABLE BY JURY

                                               Respectfully submitted,

                                                Sidney Jackson                           .
                                               Samuel Fisher
                                               Sidney M. Jackson
                                               Attorneys for the Plaintiff
                                                  12
       Case 2:21-cv-00659-GMB Document 1 Filed 05/10/21 Page 13 of 13




                                        WIGGINS, CHILDS, PANTAZIS, FISHER &
                                            GOLDFARB, LLC
                                        The Kress Building
                                        301 Nineteenth Street North
                                        Birmingham, Alabama 35203
                                        Telephone: (205) 314-0500
                                        Facsimile: (205) 254-1500
                                        sjackson@wigginschilds.com
                                        sfisher@wigginschilds.com


Notice of Lawsuit and Request for Waiver of Service to Be Sent by Certified Mail to the
Following:

DEFENDANT’S ADDRESS

Alfa Mutual Insurance Company
c/o Legal Dept.
2108 E SOUTH BLVD
MONTGOMERY, AL 36116




                                          13
